Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 4, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant testified that a combination of factors caused her to quit her job as manager /stylist of a beauty salon, including shortage of staff, her employer’s decision not to give managers such as herself a bonus and being overlooked for a promotional opportunity. Neither general dissatisfaction with job conditions (see, Matter of Wigutow [Roberts], 138 AD2d 817) nor displeasure with promotional opportunities (see, Matter of Bermudez [Hudacs], 183 AD2d 1088) suffices as a valid excuse to terminate employment and collect unemployment insurance benefits. Claimant’s complaints constitute nothing more than these types of dissatisfaction, thereby establishing substantial evidence for the Board’s decision finding that claimant voluntarily left her employment without good cause.
Mercure, J. P., Crew III, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.